Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the amendment dated January 26, 2021.
In the amendment dated on January 26, 2021, claims 1-8 and 12-23 have been amended, 9-11 have been canceled.
Claims 1-2, 4-8, 12-20 and 22-23 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Douglas W. Swartz of registration number 37,739, on February 04, 2021.  During the telephone conference, Mr. Swartz has agreed and authorized the examiner to further amend Claims 1-2, 4-8, 12-20 and 22-23 on the amendment dated on January 26, 2021.

Claims
Replacing Claims 1-2, 4-8, 12-20 and 22-23 of the amendment dated on January 26, 2021with the following:

Claim 1:	
A method comprising:
	sending, from a user device associated with a particular user, a request for a setting of a confirmation message, wherein the sent request further comprises an indication of a group with which the particular user is associated, the group comprising multiple users having similar preferences for display or non-display of confirmation messages for a given user-requested operation, wherein the request comprises an indication of an identity of the particular user, and wherein the confirmation message prompts a user to confirm whether to proceed with performance of a user-requested operation on the user device;
determining, by the user device, that a given user-requested operation on the user device included in a predetermined set of operations has been cued;
prior to performing the cued given user-requested operation, receiving, by the user device, a response comprising an indication of a confirmation message setting for the cued given user-requested operation, wherein the confirmation message setting is based on data generated responsive to the sent request, wherein a confirmation message setting for the particular user is based on confirmation message settings for plural other users in the group, and wherein the confirmation message setting for the cued given user-requested operation comprises an indication of whether or not to output a confirmation message; and
based on the received response, determining, by the user device, whether to prompt the particular user via a user interface of the user device for a response to a selected confirmation message prior to performing the cued given user-requested operation.
Claim 2:	
The method of claim 1, wherein the sent request causes a computing system to generate a confirmation message setting for the cued given user-requested operation for the particular user based at least in part on confirmation message settings for the cued given user-requested operation of one or more other users associated with a group with which the particular user is also associated.

Claim 3:	(Canceled) 

Claim 4:	
The method of claim 1, wherein each operation in the predetermined set of operations is a high-risk operation for which user confirmation should be sought and further comprising:
	after determining that the given user-requested operation included in the predetermined set of operations has been cued, sending a second request for a confirmation message setting for the cued given user-requested operation, and wherein the response is received in response to sending the second request.

Claim 5:	
The method of claim 1, wherein each operation in the predetermined set of operations is a high-risk operation for which user confirmation should be sought, wherein the predetermined set of operations excludes a second set of operations comprising low-risk operations for which user confirmation should not be sought, and wherein the 

Claim 6:	
The method of claim 1, wherein determining that the given user-requested operation included in the predetermined set of operations has been cued comprises:
prior to performing the given user-requested operation, comparing the given user-requested operation with operations included in the predetermined set of operations;
determining that the given user-requested operation matches an operation in the predetermined set of operations; and
responsive to determining that the given user-requested operation matches, halting execution of the given user-requested operation.

Claim 7:	
The method of claim 1, wherein the sent request further comprises an indication of a group with which the particular user is associated, the group comprising multiple users having similar preferences for display or non-display of confirmation messages for a given user-requested operation, wherein the multiple users in the group have a common or similar user type and/or role, and wherein the confirmation message setting for the cued given user-requested operation comprises an indication to not display a confirmation message, the method further comprising:


Claim 8:	
The method of claim 1, wherein the confirmation message setting for the cued given user-requested operation comprises an indication to display a confirmation message, the method further comprising:
prior to performing the cued given user-requested operation, causing the user device to prompt the particular user via the user interface for a response to a confirmation message;
receiving a response to the confirmation message via the user interface; and
only causing the user device to perform the cued given user-requested operation when the received response indicates the particular user approves of performance of the cued given user-requested operation and otherwise causing the user device to not perform the cued given user-requested operation.

Claims 9-11:		(Canceled) 

Claim 12:	
A user device associated with a particular user, the device comprising:
	a user interface;
	a communication interface; 
a processing system; and
data storage comprising computer readable instructions and coupled to the user interface, processing system, and communication interface, that, when executed, cause the processing system to:
send a request for a setting of a confirmation message, wherein the request comprises an indication of the particular user, wherein the confirmation message prompts 
prior to performing a given user-requested operation on the user device, compare the given user-requested operation with a predetermined set of operations;
determine that the given user-requested operation matches an operation in the predetermined set of operations;
responsive to determining that the given user-requested operation matches, halt execution of the given user-requested operation;
prior to performing the given user-requested operation, receive, via the communication interface, a response comprising an indication of a confirmation message setting for the given user-requested operation for the particular user, wherein the confirmation message setting for the given user-requested operation is based on data generated responsive to the sent request, wherein a confirmation message setting for the particular user is based on confirmation message settings for plural other users in the group, and wherein the confirmation message setting for the given user-requested operation comprises an indication of whether or not to output a confirmation message; and
based on the received response, determine whether to prompt the particular user via a user interface of the user device for a response to the confirmation message prior to performing the given user-requested operation,.

Claim 13:	
The device of claim 12, wherein the sent request causes a computing system to generate the confirmation message setting for the given user-requested operation for the particular user based at least in part on confirmation message settings for the given user-requested operation of multiple other users associated with a group with which the particular user is also associated, the user and the multiple other users having similar preferences for display or non-display of confirmation messages for the given user-requested operation.

Claim 14:	
The device of claim 12, wherein each operation in the predetermined set of operations is a high-risk operation for which user confirmation should be sought and wherein the confirmation message setting for the given user-requested operation for the particular user comprises an indication to not display a confirmation message, the processing system to:


Claim 15:	
The device of claim 12, wherein each operation in the predetermined set of operations is a high-risk operation for which user confirmation should be sought, wherein the predetermined set of operations excludes a second set of operations comprising low-risk operations for which user confirmation should not be sought, and wherein the confirmation message setting for the given user-requested operation for the particular user comprises an indication to display a confirmation message, the processing system to:
prior to performing the given user-requested operation, cause the user device to prompt the particular user via the user interface for a response to a confirmation message;
receive a response to the confirmation message via the user interface; and
only cause the user device to perform the given user-requested operation if the received response indicates the particular user approves of performance of the given user-requested operation and otherwise cause the user device to not perform the given user-requested operation.

Claim 16: 	
The method of claim 1, further comprising:

determining that the particular user is associated with the group;
generating a confirmation message setting for the given user-requested operation for the particular user based on the confirmation message setting for the given user-requested operation of the selected user;
modifying the stored data to further indicate the generated confirmation message setting for the given user-requested operation and the group; and
sending, to the user device associated with the particular user, an indication of the generated confirmation message setting for the given user-requested operation for the particular user.

Claim 17:	
The method of claim 16, wherein the confirmation message setting for the given user-requested operation indicates a confirm value or a non-confirm value, which corresponds to whether a confirmation message should be output prior to execution of the given user-requested operation or not, respectively, and wherein generating the confirmation message setting for the given user-requested operation for the particular user comprises:
	computing at least one of a number of the at least one of the multiple users with a confirmation message setting indicating a confirm value or a number of the selected user with a confirmation message setting having a non-confirm value;

	setting the confirmation message setting for the given user-requested operation for the particular user to indicate the confirm value when the at least one of the computed at least one of the number of the at least one of the multiple users with a confirmation message setting indicating a confirm value or the number of the selected user with a confirmation message setting having a non-confirm value exceeds the threshold or the non-confirm value when not.

Claim 18:	
The method of claim 16, wherein each of the multiple users is associated with a common group and wherein the common group is based on a respective user’s role.

Claim 19:	
A method comprising:
sending, via a communication interface, a request for a setting of a confirmation message, wherein the sent request comprises an indication of a particular user, wherein the sent request further comprises an indication of a group with which the particular user is associated, the group comprising multiple users having similar preferences for display or non-display of confirmation messages for a given user-requested operation, wherein the multiple users in the group have a common or similar user type and/or role,  and wherein the confirmation message prompts ;
prior to performing a given user-requested operation on the user device, comparing, by a processor, the given user-requested operation with a predetermined set of operations;
determining, by the processor, that the given user-requested operation matches an operation in the predetermined set of operations;
responsive to determining that the given user-requested operation matches an operation in the predetermined set of operations, halting, by the processor, execution of the given user-requested operation;
prior to performing the given user-requested operation, receiving, via the communication interface, a response comprising an indication of a confirmation message setting for the given user-requested operation for the particular user, wherein the confirmation message setting for the given user-requested operation for the particular user comprises an indication to not display a confirmation message, wherein the confirmation message setting for the given user-requested operation is based on data generated responsive to the sent request, and wherein the confirmation message setting for the given user-requested operation comprises an indication of whether or not to output a confirmation message; 
based on the received response, determining, by the processor, whether to prompt the particular user via a user interface of the user device for a response to the confirmation message prior to performing the given user-requested operation; and
without first prompting the particular user via .

Claim 20:	(Previously Presented) The method of claim 19, wherein each operation in the predetermined set of operations is a high-risk operation for which user confirmation should be sought, wherein the predetermined set of operations excludes a second set of operations comprising low-risk operations for which user confirmation should not be sought, and wherein the sent request causes a computing system to generate the confirmation message setting for the given user-requested operation for the particular user based at least in part on confirmation message settings for the given user-requested operation of one or more others users associated with a group with which the particular user is also associated.

Claim 21:	(Canceled) 


Claim 22:	
The method of claim 19, wherein the sent request further comprises an indication of a group with which the particular user is associated, the group comprising multiple users having similar preferences for display or non-display of confirmation messages for a given user-requested operation, wherein the multiple users in the group have a common or similar user type and/or role, and wherein the confirmation message setting for the 
prior to performing the given user-requested operation, prompting, by the processor, the particular user via a user interface for a response to a confirmation message;
receiving, by the processor, a response to the confirmation message via the user interface; and
the processor only performing the given user-requested operation when the received response indicates the particular user approves of performance of the given user-requested operation and otherwise performing the given user-requested operation.

Claim 23:	
The method of claim 19, wherein each operation in the predetermined set of operations is a high-risk operation for which user confirmation should be sought, wherein the predetermined set of operations excludes a second set of operations comprising low-risk operations for which user confirmation should not be sought, and further comprising:
	accessing stored data indicating, for each of multiple users, a confirmation message setting for a given user-requested operation and a group with which a selected user of the multiple users is associated;
determining that the particular user is associated with the group;
generating a confirmation message setting for the given user-requested operation for the particular user based on the confirmation message setting for the given user-requested operation of the selected user;

sending, to the user device associated with the particular user, an indication of the generated confirmation message setting for the given user-requested operation for the particular user.

Allowable Subject Matter
Claims 1-2, 4-8, 12-20 and 22-23 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowable based on the amendment presented in the amendment dated on January 26, 2021 and the examiner’s amendment dated on February 05, 2021.
Specifically, the independent claim 1 now recites limitations as follows:

“A method comprising:
	sending, from a user device associated with a particular user, a request for a setting of a confirmation message, wherein the sent request further comprises an indication of a group with which the particular user is associated, the group comprising multiple users having similar preferences for display or non-display of confirmation messages for a given user-requested operation, wherein the request comprises an indication of an identity of the particular user, and wherein the confirmation message 
determining, by the user device, that a given user-requested operation on the user device included in a predetermined set of operations has been cued;
prior to performing the cued given user-requested operation, receiving, by the user device, a response comprising an indication of a confirmation message setting for the cued given user-requested operation, wherein the confirmation message setting is based on data generated responsive to the sent request, wherein a confirmation message setting for the particular user is based on confirmation message settings for plural other users in the group, and wherein the confirmation message setting for the cued given user-requested operation comprises an indication of whether or not to output a confirmation message; and
based on the received response, determining, by the user device, whether to prompt the particular user via a user interface of the user device for a response to a selected confirmation message prior to performing the cued given user-requested operation”.

The cited reference Elliot et al. (US PGPUB. # US 2017/0359379) discloses, at operation 305, the interface module 200 provides a policy registration interface to a computer device for registering a policy associated with a data resource. For example, the interface module 200 may provide a set of computer-readable instructions to the client device 118 that causes the computer device to display the policy registration interface. As an example of the policy registration interface provided by (Fig. 2(200), Fig. 3(305), Fig. 4, ¶50-¶51). At operation 705, the interface module 200 receives an access request for a data resource. For example, the interface module 200 may receive an access request from one of the network applications 109-111 via an API call to access the data resource 500. The access request includes a resource identifier (e.g., resource identifier 504) corresponding to the data resource (e.g., data resource 500) and a user identifier corresponding to the requesting user. The user identifier may, for example, be or include a name, a username, an e-mail address, an employee number, or any other unique identifier suitable for identifying the user. Consistent with some embodiments, as part of the receiving of the access request, the interface module 200 receives a bearer token, which is a cryptographically secure string that represents a user. The network-based permissioning system 104 may interact with various user network services (e.g., via data exchanges over the network 112) that check the validity of the token, and return a user (Fig. 7(705), ¶63). At operation 720, the evaluation module 204 works in conjunction with the interface module 200 to communicate a response to the access request to the requesting application (e.g., via API call). The response to the access request includes the access permission of the user and accordingly, the response includes a set of operation the user is authorized to perform with respect to the application. Based on the access permissions included in the response, the requesting application may either grant or deny the user's access to the data resource, which may include either enabling or disabling certain operations or functionalities of the requesting application. (Fig. 7(720), ¶67). At operation 710, the evaluation module 204 accesses a policy object (e.g., policy object 502) associated with the data resource from the policy database 206 in response to receiving the access request for the data resource. For example, upon receiving an access request for the data resource 500, the evaluation module 204 accesses the policy object 502 from the policy database 206. As discussed above, the policy object includes a list of unordered statements that define the requesting user's access permissions with respect to the policy object. The policy object may include statements explicitly registered in association with the data resource as well as statements inherited by the data resource based on a dependency to other data resources. At operation 715, the evaluation module 204 evaluates the access permissions of the identified user with respect to the identified data resource based on the information included (Fig. 7(710, 715), ¶64-¶65). 
The reference by Proctor Jr. et al. (US PAT. # US 9,135,612) discloses, FIG. 3b is a block diagram illustrating another example process performed by an electronic device, e.g., the mobile device 106, 107 and/or 201, the OBU associated with vehicle 207, and/or the like. The process may be implemented as an application, e.g., a mobile application, or as a part of an application. Upon starting the application, e.g., at block 301B, a scan (CL(13), LN(5-28). At block 306B, the server101 retrieves parameter(s) associated with the one or more received identifiers from a database and/or determines a list of stored value assets to be traded between an entity associated with the received one or more identifiers and an entity associated with the electronic device that sent the one or more identifiers to the server. A value engine, at the server 101, may determine a deal that is consistent with criteria, for example, associated with one or more of the entities involved in a potential transaction. At block 305B, if parameters and/or a list of stored value assets are advertised with the service identifier, the electronic device (CL(13), LN(29-50). The rules or constraints provided by the owner of the asset, together with the valuation of the asset, may allow for the deal to proceed if the determined value is within an allowable range, or above a minimum specified by the owner of the asset. In such a case the deal is automatically approved, and then passed to the execution engine, assuming automatic approval by all other participants. In cases where automatic approval constraints are not met, a message may be sent to the owner or the requestor of the asset, requesting explicit approval of the deal. (CL(19), LN(13-21)). FIG. 8 is a block diagram illustrating an (Fig. 8, CL(20), LN(47-67), CL(21), LN(1-14)).  
The reference by Wright et al. (US PGPUB. # US 2010/0325159) discloses, FIG. 4 is a flow diagram that illustrates the processing of the access check component when an operation occurs, in one embodiment. An access check may occur because of a user action or programmatic API call, such as to a server-side component. Beginning in block 410, the access check component receives a method call that involves an access of one object in a data-driven model by another object. For example, a user may attempt to resolve a work item as complete, which may modify a status field of the item to indicate completion. Continuing in block 420, the component retrieves the model operation associated with the received method call. For example, the model may recognize actions such as "property set" or "object delete.". Continuing in block 430, the component retrieves the user token of the user or user on whose behalf a program called the API. For example, the user may provide a security identifier that the component can use to access the user's token. The token may include information such as groups to which the user belongs and other access information about the user. Continuing in block 440, the component (Fig. 4(410, 420, 430), ¶31-¶32).
However, each of the cited references or reference from the updated search, at least, fails to teach or suggest the limitations regarding “…….wherein the sent request further comprises an indication of a group with which the particular user is associated, the group comprising multiple users having similar preferences for display or non-display of confirmation messages for a given user-requested operation, wherein the request comprises an indication of an identity of the particular user, and wherein the confirmation message prompts a user to confirm whether to proceed with performance of a user-requested operation on the user device…… wherein a confirmation message setting for the particular user is based on confirmation message settings for plural other users in the group”, in combination with the rest of the limitations recited in the independent claim(s).

None of the previous cited prior art references or reference(s) from the updated search yield any specific references that would reasonably, either singularly or in 
Claim 12 is a device claim of above method claim 1 and Claim 19 is also a method claim of above method claim 1 and therefore, they are also allowed.
Claims 2, 4-8 and 16-18 depend on the allowed claim 1, and therefore, they are also allowed.
Claims 13-15 depend on the allowed claim 12, and therefore, they are also allowed.
Claims 20 and 22-23 depend on the allowed claim 19, and therefore, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARSHAN I DHRUV/Examiner, Art Unit 2498